EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Buczynski on 15 August 2022.

The application has been amended as follows: 

In claim 1, the second-to-last paragraph is amended as shown below:
the second outer electrode is connected to an output terminal of one of the two switching elementsan output terminal of the other of the two switching elements

In claim 7, the second-to-last paragraph is amended as shown below:
the second outer electrode is connected to an output terminal of one of the two switching elementsan output terminal of the other of the two switching elements

In claim 13, the second-to-last paragraph is amended as shown below:
the second outer electrode is connected to an output terminal of one of the two switching elementsan output terminal of the other of the two switching elements



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for essentially the same reasoning set forth in the Office action mailed 25 January 2022. That is, the prior art does not teach or suggest the particular coil structures being used connected in a converter such that the second outer electrode is connected to the output terminal of one switching element, and the fourth outer electrode is connected to the output terminal of the other switching element. These features are found in substantially similar form in each of the independent claims 1, 7, and 13. The remaining claims 3-6, 9-12, and 15-18 depend from one of the above independent claims and therefore inherit the allowable features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838